Citation Nr: 1611020	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

 1.  Entitlement to service connection for a lumbar spine disorder.
 
 2.  Entitlement to service connection for a left hand neurological disorder.
 
 3.  Entitlement to service connection for a right hand neurological disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1998.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

In April 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

At his Board hearing, the Veteran testified to experiencing pain in his lower back and tremors in his hands.  The Veteran testified that he also experienced these symptoms during his active military service.  The Veteran is competent to describe his in-service and current symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's statements are corroborated by his STRs, which document two instances of low back pain in May 1987 and September 1992.  

The Veteran was provided with VA examinations for his conditions in August 2015.  

In the Veteran's orthopedic examination, he was diagnosed with degenerative arthritis of the lumbar spine.  The VA examiner opined that the condition was less likely than not caused by or incurred in military service.  In support, the examiner provided that, although the Veteran did have in-service complaints of back pain, his nearly 20 year gap between military service and the first documentation of treatment for this condition appear to indicate that the in-service findings were acute and, therefore, not a chronic continuation of symptoms to his currently diagnosed disability.  The VA examiner did not discuss the Veteran's lay statements regarding subjective complaints of pain from military service until present in making this finding.

In the Veteran's neurological examination, the Veteran was diagnosed with bilateral carpal tunnel syndrome.  The VA examiner opined that the condition was less likely than not caused by or incurred in military service.  In support, he provided that there was no showing of nexus.  No further explanation was provided.

The Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, a VA examination is inadequate where a VA examiner ignores the veteran's lay statements.  Id.   

Here, in regards to the Veteran's orthopedic examination, the VA examiner did not appear to consider the Veteran's lay statements of continuous symptoms in his low back from service to present as directed in the 2015 Remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

As such, upon remand, the Veteran's claims file should be returned to the August 2015 VA examiner so that he may fully consider the Veteran's lay statements and provide a complete discussion for why this does or does not support that the Veteran's current back complaints are related to his in-service complaints.

In regards to the Veteran's bilateral carpal tunnel syndrome, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Here the VA neurological examiner did not provide a full discussion as to why there was no finding of nexus.  Rather, he merely provided a bare conclusion of such without any further discussion.

As such, upon remand, the 2015 neurological VA examiner should be asked to provide a full rationale explaining why the Veteran's bilateral carpal tunnel syndrome is not related to military service.  In this regard, a fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).




Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, return the claims file to the examiner who conducted the August 2015 VA orthopedic examination for the Veteran's lumbar spine degenerative arthritis.  If that examiner is no longer available, provide the claims file to an examiner of like skill and qualification. The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed lumbar spine disability was caused by or aggravated by the Veteran's military service.  In this regard, the examiner is asked to consider and fully discuss the Veteran's lay statements regarding continuous low back symptoms going back to his initial complaints in military service and continuing until his current diagnosis.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Additionally, return the claims file to the examiner who conducted the August 2015 VA neurological examination for the Veteran's bilateral carpal tunnel syndrome.  If that examiner is no longer available, provide the claims file to an examiner of like skill and qualification. The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any diagnosed carpal tunnel syndrome was caused by or aggravated by the Veteran's military service.  The examiner must consider the Veteran's lay statements of record.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall, 11 Vet. App. at 271.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




